    Case 3:17-cv-00209-ZNQ-LHG Document 291 Filed 08/04/21 Page 1 of 2 PageID: 20142

                         CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                    COUNSELLORS AT LAW
                                                                         _____________
                                                                                             PETER G. STEWART
CHARLES C. CARELLA                    JAMES T. BYERS              5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
JAN ALAN BRODY                        DONALD F. MICELI                                       FRANCIS C. HAND                        MEGAN A. NATALE
                                                                 ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JOHN M. AGNELLO                       CARL R. WOODWARD, III                                                                         CHRISTOPHER J. BUGGY
CHARLES M. CARELLA                    MELISSA E. FLAX
                                                                   PHONE (973) 994-1700      JAMES A. O’BRIEN III                   JOHN P. PETROZZINO
JAMES E. CECCHI                       DAVID G. GILFILLAN             FAX (973) 994-1744      JOHN G. ESMERADO                       GREGORY G. MAROTTA
                                      G. GLENNON TROUBLEFIELD      www.carellabyrne.com      STEVEN G. TYSON                        KEVIN COOPER
JAMES D. CECCHI (1933-1995)           BRIAN H. FENLON                                        MATTHEW J. CERES                       MARYSSA P. GEIST
JOHN G. GILFILLAN III (1936-2008)     LINDSEY H. TAYLOR                                                                             JORDAN M. STEELE**
ELLIOT M. OLSTEIN (1939-2014)                                                                OF COUNSEL
                                      CAROLINE F. BARTLETT                                                                          ZACHARY A. JACOBS***
BRENDAN T. BYRNE (1924-2018 )         ZACHARY S. BOWER+                                      *CERTIFIED BY THE SUPREME COURT OF
                                      DONALD A. ECKLUND                                      NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                      CHRISTOPHER H. WESTRICK*                               +MEMBER FL BAR ONLY
                                      MICHAEL CROSS                                          **MEMBER NY BAR ONLY
                                      STEPHEN R. DANEK                                       ***MEMBER IL BAR ONLY
                                      MICHAEL A. INNES


                                                                    August 4, 2021

         By ECF
         Hon. Zahid N. Quraishi, U.S.D.J.
         United States District Court
         Clarkson S. Fisher Federal Building
         and U.S. Courthouse
         402 E. State Street
         Trenton, New Jersey 08608

                       Re:          In re Novo Nordisk Securities Litigation
                                    Civil Action No. 3:17‐00209 (ZNQ) (LHG)

         Dear Judge Quraishi:

               Together with Co‐Lead Counsel Bernstein Litowitz Berger & Grossman LLP and
         Robbins Geller Rudman & Dowd LLP, Executive Committee Member Saxena White P.A.,
         and Co‐Liaison Counsel and Executive Committee Member Seeger Weiss LLP, we
         represent Lead Plaintiffs in the above‐captioned matter. Under Local Civil Rule 78.1(b),
         Lead Plaintiffs respectfully join Defendants’ request for oral argument on the pending
         Motion for Summary Judgment. Dkt. No. 267.

                Thank you for Your Honor’s attention to this matter.                                       If the Court has any
         questions, we are available at your convenience.

                                                                                  Respectfully submitted,

                                                                                  CARELLA, BYRNE, CECCHI, OLSTEIN,
                                                                                  BRODY, & AGNELLO
  Case 3:17-cv-00209-ZNQ-LHG Document 291 Filed 08/04/21 Page 2 of 2 PageID: 20143


     August 4, 2021
     Page 2

                                                             By /s/ James E. Cecchi
                                                             JAMES E. CECCHI
                                                             5 Becker Farm Road
                                                             Roseland, NJ 07068
                                                             Tel: (973) 994‐1700

                                                             Co‐Liaison Counsel for the Class and
                                                             Executive Committee Member

             cc:         Counsel of Record




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                   A PROFESSIONAL CORPORATION
